Citation Nr: 0312529	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent for VA purposes under the 
provisions of 38 C.F.R. § 3.353.  


REPRESENTATION

Appellant represented by:	Richard M. Arnold, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to December 
1979.  

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

The Board of Veterans' Appeals issued a decision in May 2002.  
The veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (the Court).  The Court ordered 
the claim remanded to the Board in February 2003.  


REMAND

The veteran's claim was remanded in February 2003 based on 
the Court's holding in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) that VA is required to inform the claimant of 
the information or evidence necessary to substantiate the 
claim, as well as evidence the VA will seek to provide and 
which evidence the veteran is to provide.  

The VA examination in the claims folder which addresses the 
veteran's competency was conducted in August 1998.  In order 
to adequately address the current status of the veteran, a VA 
psychiatric examination should be conducted to determine if 
the veteran is currently competent to handle his own affairs.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran or his 
representative to identify the names and 
addresses of all medical care providers 
who treated the veteran for his 
psychiatric disorder and/or substance 
abuse since August 1998.  After securing 
the necessary release, the RO should 
obtain copies of these records.

2.  The veteran should be afforded a VA 
psychiatric examination to determine if 
the veteran is competent for VA purposes. 
An opinion should be provided as to 
whether the veteran has the mental 
capacity to contract or manage his own 
affairs, including disbursement of funds 
without limitation. The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed with regard 
to the issue on appeal.  In particular, 
ensure that the new notification requirements 
and development procedures in sections 3 and 
4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

4.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran is competent for VA purposes.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




